DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2. 	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously. The claim number 3 has been used twice. Misnumbered claims 3-11 has been renumbered 4-12.

Claims 1, 2 are objected to because of the following informalities:  
Claim 1 recites “a second consensus decision-making algorithms”, should be replaced with “a consensus decision-making algorithm”. Appropriate correction is required.
Claim 2 recites “teach of the verifier nodes”, should be replaced with “each of the verifier nodes”.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 2018/0267539 A1), hereinafter “Shih”, and in view of Williams (US 2022/0045930 A1), hereinafter “Williams”. 

As per claim 1, Shih teaches a method of verifying a transaction between a user communication device and a third party comprising:
“receiving a request at each of a plurality of elector nodes to verify a transaction” at [0054], [0057];
(Shih teaches receiving a request of at least one transaction block at a plurality of validator nodes)
“selecting a leader node from among the elector nodes using a Proof of Elapsed Time PoET consensus decision-making algorithm in which each of the elector nodes is 
(Shih teaches the leader peer is elected using a Proof of Elapsed Time Consensus algorithm (PoET), the leader peer having the least amount of wait time)
	Shih does not explicitly teach “using the leading node to select a subset of verifier nodes from among a plurality of verifier nodes in accordance with a second consensus decision making algorithm different form the PoET consensus decision making algorithm, using the leader to select a given verifier node from among a subset of nodes and causing the given verifier node to verify the transaction” as claimed. However, Williams teaches a method for autonomous quality regulation for distributed ledger networks including the steps of:
“using the leader node to select a subset of verifier nodes from among a plurality of verifier nodes in accordance with a second consensus decision-making algorithms different from the PoET consensus decision-making algorithm” at [0060], [0062]-[0070];
(Williams teaches using a QRF node to perform test on distributed ledger nodes from a group of nodes. The QRF node determines status of each of the nodes in the group of nodes in relation to live operating performance parameters. The QRF measures responses from each selected DLN node based on the performance tests. The responses or operating performance data measured from each selected DLN node in relation to the test messages. The test message may be configured to elicit, measure or determine the responses of the selected DLN nodes based on 
“using the leader node to select a given verifier node from among the subset of nodes” at [0060],[0062]- [0064];
(William teaches each of the DLN nodes 104a-104m includes functionality for acting as a trusted third party node on a distributed ledger transaction. A DLN node 104a may be selected to act as a trusted third party for a distributed ledger transaction between party A and party B of user nodes 102a and 102b, respectively. The QRF is operable for communicating with at least the group of DLN nodes 104 to ensure that these nodes meet a minimum standard or level of operating performance for ensuring the quality and integrity of the distributed ledger. A set of performance benchmarks PBs may be used to access whether the DLN nodes 104 meet the minimum standard or level of performance required for acting as third party nodes in transactions) 
“causing the given verifier node to verify the transaction” at [0060], [0062]-[0070].
(Williams teaches A DLN node 104a may be selected to act as a trusted third party for a distributed ledger transaction between 
	Thus, it would have been obvious to one of ordinary skill in the art to combine Williams with Shih’s teaching in order to “provide an increasing in the number of reliable nodes for guarding against consensus skew”, as suggested by Williams at [0062].

As per claim 2, Shih and Williams teach the method of claim 1 discussed above. Williams also teaches:  wherein “the second consensus decision-making algorithm is a Proof of Round Trip Transit Time (PoRTT) consensus algorithm in which the verifier nodes in the subset of verifier nodes are selected based on a round trip time of a signal sent to each of the verifier nodes in the plurality of verifier nodes” at [0062]-[0070].

As per claim 3, Shih and Williams teach the method of claim 1 discussed above. Williams also teaches:  wherein “the verifier nodes in the subset of verifier nodes are selected which have respective round trip times that are within a specified range” at [0062]-[0070].

As per claim 6, Shih and Williams teach the method of claim 1 discussed above. Williams also teaches: “causing remaining ones of the verifier nodes in the subset of verifier nodes to confirm the verification of the transaction by the given verifier node” at [0060]-[0070].
As per claim 8, Shih and Williams teach the method of claim 1 discussed above. Williams also teaches: wherein “the elector nodes in the plurality nodes include a plurality of wireless user communication devices” at [0127]-[0135].

Claims 4-5, 7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shih and Williams as applied to claims 1-3, 6, 8 above, and further in view of Camenisch et al. (US 2014/0359289 A1), hereinafter “Camenisch”. 

As per claim 4, Shih and Williams teach the method of claim 1 discussed above. Shih does not explicitly teach: “verifying the transaction includes verifying that a cryptographic coin exchanged during the transaction was produced by a proof of zero-knowledge protocol using specified service logic”. However, Camenisch a method for deriving verification token from a credential including the step of “verifying that a cryptographic coin exchanged during the transaction was produced by a proof of zero-knowledge protocol using specified service logic” at [0095]-[0102]. Thus, it would have been obvious to one of ordinary skill in the art to combine Camenisch with Shih-Williams’s teaching by using the zero-knowledge protocol so that the transaction can be verified “without revealing anything else”, and therefore protecting the user’ privacy, as suggested by Camenisch at [0098]-[0102].

As per claim 5, Shih-Williams and Camenisch teach the method of claim 4 discussed above. Camenisch also teaches: “causing the cryptographic coin and a decryption key generated in accordance with the proof of zero-knowledge protocol to be 

As per claim 7, Shih and Williams teach the method of claim 6 discussed above. Shih does not teach “causing the cryptographic coin and a decryption key generated in accordance with the proof of zero-knowledge protocol to be provided to each of verifier nodes in the subset of verifier nodes to thereby allow the verifier nodes to verify the transaction” as claimed. However, Camenisch a method for deriving verification token from a credential including the step of “causing the cryptographic coin and a decryption key generated in accordance with the proof of zero-knowledge protocol to be provided to each of verifier nodes in the subset of verifier nodes to thereby allow the verifier nodes to verify the transaction” at [0095]-[0102]. ]. Thus, it would have been obvious to one of ordinary skill in the art to combine Camenisch with Shih-Williams’s teaching by using the zero-knowledge protocol so that the transaction can be verified “without revealing anything else”, and therefore protecting the user’ privacy, as suggested by Camenisch at [0098]-[0102].

As per claim 9, Shih and Williams teach the method of claim 1 discussed above. Shih does not explicitly teach: “verification of the transaction includes verification that a specified program was executed using underlying information without verifying underlying information” as claimed. However, Camenisch a method for deriving verification token from a credential including the step of “verification of the transaction includes verification that a specified program was executed using underlying information 

As per claim 10, Shih and Williams teach the method of claim 9 discussed above. Camenisch also teaches: wherein “the underlying information is associated with an identifier and verification that the specified program was executed using underlying information without verifying underlying information includes verification that the specified program used the identifier to confirm a source or provenance of the underlying information” at [0095]-[0102].

As per claim 11, Shih and Williams teach the method of claim 1 discussed above. Shih does not teach “the transaction includes a transfer of a cryptographic credential generated using a proof of zero-knowledge protocol” as claimed. However, Camenisch a method for deriving verification token from a credential including the step of “the transaction includes a transfer of a cryptographic credential generated using a proof of zero-knowledge protocol” at [0095]-[0102]. Thus, it would have been obvious to one of ordinary skill in the art to combine Camenisch with Shih-Williams’s teaching by using the zero-knowledge protocol so that the transaction can be verified “without revealing anything else”, and therefore protecting the user’ privacy, as suggested by Camenisch at [0098]-[0102].
As per claim 12, Shih-Williams and Camenisch teach the method of claim 11, wherein “the cryptographic credential includes a cryptocurrency component” at [0095]-[0102].

Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
February 28, 2022